Citation Nr: 1746476	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating higher than 10 percent for left knee residuals of gunshot wound with retained foreign body based on musculoskeletal symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for increased ratings for left knee residuals of gunshot wound with retained foreign body and bilateral hearing loss and service connection for right knee degenerative joint disease and medial and lateral meniscal tears status post arthroscopic debridement and tinnitus.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in June 2015.  A transcript of the hearing is associated with the claims file.  The law requires that the Veterans Law Judge who conducts a hearing participate in the decision in an appeal.  See 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  The Veterans Law Judge who conducted the June 2015 hearing is no longer employed by the Board.  The Veteran was informed of this in a May 2016 letter. In June 2016 the Veteran responded that he did not want an additional hearing.  Thus the Board can proceed to address this claim on its merits.

In September 2015, the Board dismissed the Veteran's claim for an increased rating for bilateral hearing loss, denied service connection for tinnitus, and remanded the issue of a right knee disability and an increased rating for left knee residuals of a gunshot wound with retained foreign body for further development.

In October 2016, the Board denied service connection for a right knee disability and remanded the issue of an increased rating for left knee residuals of a gunshot wound with retained foreign body for further development.

During the pendency of this appeal, the Veteran was awarded separate ratings for two scars on the left knee, rated noncompensable (0 percent) and 10 percent effective June 11, 2015 and for left knee gunshot wound with a 30 percent rating effective September 29, 2006.  See February 2016 and April 2017 rating decisions.  As explained below, the Board has not disturbed those separate ratings.  Insofar as higher ratings are available for this disability based on musculoskeletal symptoms under the existing rating criteria (hyphenated diagnostic code 5299-5003) and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

The Veteran's musculoskeletal symptoms of left knee residuals of gunshot wound with retained foreign body consist of x-ray evidence of arthritis with limitation of flexion to no less than 80 degrees, and limitation of extension to no less than 10 degrees.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for left knee residuals of gunshot wound with retained foreign body based on musculoskeletal symptoms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5003, DC 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Increased Rating Criteria

The Veteran was originally granted service connection for left knee residuals of gunshot wound with retained foreign body in an April 1970 rating decision.  At that time, this disability was rated 10 percent under Diagnostic Code 7804 effective October 1, 1969.  The Veteran did not appeal that rating decision or submit new and material evidence within one year of its issuance.  Diagnostic Code 7804, then and now, provides criteria for rating scars.  

The Veteran's current claim for an increased rating was received on September 29, 2006.  In a February 2016 rating decision, the Veteran was separate ratings for two scars on the left knee, rated noncompensable (0 percent) and 10 percent effective June 11, 2015.

In an April 2017 rating decision, the Veteran was awarded service connection for left knee gunshot wound with a 30 percent rating effective September 29, 2006.  This separate rating was assigned under Diagnostic Code (DC) 5312 and represents the maximum award available under this Diagnostic Code.  This award compensated the Veteran for injury to muscle group XII.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

This disability was originally rated under Diagnostic Code (DC) 7804 for scars that were superficial, tender and painful on objective demonstration.  See 38 C.F.R. § 4.118 (1970).  At the time, the 10 percent rating was the only rating available under this Diagnostic Code.

At the time of the Veteran's September 2006 claim, DC 7804 had been changed to "scars, superficial, painful on examination."   See 38 C.F.R. § 4.118 (2006).  Again, the 10 percent rating was the only rating available under this Diagnostic Code.  During the pendency of this appeal, the regulations regarding scars were again changed.  Effective October 23, 2008, DC 7804 was changed to unstable or painful scars and allowed for ratings of 10, 20, and 30 percent based on the number of scars.  See 38 C.F.R. § 4.118 (2009).

DC 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars that are deep and nonlinear in an area or areas of at least 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Scars that are deep and nonlinear in an area or areas of at least 72 square inches (465 sq. cm.), but less than 144 square inches (929 sq.cm.), are rated 30 percent disabling.  Scars that are deep and nonlinear in an area or areas of at least 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

The May 2007 rating decision continued the existing 10 percent rating for the Veteran's residuals of left knee gunshot would with retained foreign body, but evaluated this disability instead under hyphenated diagnostic code 5299-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Degenerative arthritis is rated under DC 5003.  Under this code, arthritis substantiated by x-ray findings is rated either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Additionally, DC 5261 dictates that limitation of extension of the knee to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under DC 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604(1997).

Knee instability is evaluated under DC 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The April 2017 rating decision assigned a separate rating for muscle injury under DC 5312 for the entirety of the appeals period.  This is the maximum rating available under this diagnostic code.  See 38 C.F.R. § 4.73.

DC 5312 provides ratings for injury to Muscle Group XII. The function of Muscle Group XII is dorsiflexion, involving the anatomic region of the foot and leg, and specifically includes the muscles involved in extension of the toes, and stabilization of the arch. The muscle group is comprised of the anterior muscles of the leg-tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).  Under 38 C.F.R. § 4.56 (d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.

Under DC 5312, severe disability of Muscle Group XII warrants a 30 percent rating.  38 C.F.R. § 4.73.  "Severe" disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There is also a history of complaints characteristic of severe disability of muscle reflected in the service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  There is record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).



III.  Evidence and Analysis

In April 2007 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints and performed a thorough clinical evaluation.  The Veteran reported a history of a shell fragment wound in the left knee during his service in Vietnam in 1968.  Nothing was broken or fractured at that time.  Since that time, he had persistent left knee pain.  His symptoms included aching, pain, soreness, and tenderness of the left knee.  Repetitive use, walking, climbing, squatting, and crawling increased his symptoms.  No other swelling or giving way was noted.  He did not use an assistive device.  He was able to perform normal daily activities and his normal job.  Range of motion of the left knee was from zero to 130 degrees.  There was slight pain and crepitations noted over the last 30 degrees of flexion.  According to the Veteran, repetitive use caused increasing aching pain, soreness, tenderness, and fatigability, but no change was noted during the office examination.  Any other range of motion change was speculative.  No other flare-ups were noted.  The knee was stable to medial and lateral, anterior and posterior testing.  An x-ray showed minimal arthritis and moderate sized metallic foreign body at the level with the head of the left fibula.  This x-ray found no fracture of dislocation and no destructive bone changes.

In his October 2008 VA Form 9, the Veteran stated that his left knee had continuously worsened with increased limitation and decreased range of motion.

In February 2012 the Veteran underwent another VA examination in conjunction with this claim.  This examiner did not have access to the Veteran's claims folder, prior to performing this examination, but they were subsequently reviewed.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints and performed a thorough clinical evaluation.  At the time of this examination, the Veteran complained of chronic (daily) episodic left knee pain that he described as an ache.  This was moderated in severity and lasted on to one and a half hours.  Prolonged walking or over a quarter of a mile precipitated his symptoms.  Rest and medication (Aleve) alleviated his symptoms.  During flare-ups, his pain went from zero to 6 out of 10.  There were no hospitalizations for this condition and the Veteran did not require prosthesis or an assistive device.  There were no episodes of dislocation or recurrent subluxation.  The Veteran's left knee range of motion was full range of flexion with objective evidence of painful motion at 110 degrees and full range of extension.  Repetitive motion testing did not result in additional limitation of motion.  The Veteran's functional loss was described as pain on movement.  He did not have tenderness or pain to palpation for joint line or soft tissue of either knee.  He had full muscle strength in both flexion and extension of the left knee.  Stability testing results were normal.  There was not evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have a history or current symptoms of "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  He had not undergone a meniscectomy or total knee joint replacement.  The Veteran had an associated scar, but it was not painful, unstable, or equal to a total area of greater than 39 square centimeters.  In an addendum, this scar was described as "a small oval scar lateral and posterior to the left knee which measures 0.9 x 0.6 cm."  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed arthritis and foreign body, but not patellar subluxation.  This disability did not impact the Veteran's ability to work.

At his June 2015 hearing, the Veteran testified that his left knee disability caused pain and limited how much he could kneel.  It did not hurt while sitting, but anytime he moved it is felt unstable and weak.  He worked as a mechanic and on several occasions he had to stop and reposition his leg to get into a position to climb.  He also noted that his scar was painful.  He reported increased functional impairment with use that would cause him to stop and rest for a while.  He took medication for the pain.

In January 2016 the Veteran the Veteran underwent a VA examination in conjunction with this claim and his claim of service connection for the right knee.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints and performed a thorough clinical evaluation.  At that time, the Veteran was still working in maintenance.  This was a very physical job that required a lot of walking, climbing ladders, changing pumps, and walking on concrete.  He had trouble with kneeling and climbing stairs.  He said he walked "like a penguin."  His left knee pain was on the lateral aspect, behind the knee cap and around the joint.  He tried to exercise, but that aggravated his knee.  There was occasional swelling.  The Veteran's wife reported that his left knee had caused him to fall a couple of times in the last three or four years.  The Veteran trained horses for 35 years, but his left knee disability made it difficult to mount the horses and he had stopped riding about 10 years earlier.  He had ridden a horse since then, but not to the same degree as previously.  

The Veteran reported he had more pain and stiffness in his left knee during flareups.  The Veteran's range of motion of the left knee was from zero to 80 degrees, compared to a range from zero to 105 in the right knee.  Pain was noted on examination and caused functional loss.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was positive patellar grinding, tenderness to the lateral joint line, and no laxity.  There was objective evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions.  

The Veteran was not examined immediately after repetitive use over time and the examiner found that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  This examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Likewise, this examination was no conducted during a flare-up and the examiner found that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Similarly, this examiner was unable to estimate the additional loss of motion after repeated use over a period of time or during flare-ups objectively.   This examiner found that he could not provide this information without mere speculation, as he would have to observe and measure range of motion for this Veteran both during flares and at baseline in the same visit, in order to reliably provide this information.  In order to provide additional range of motion loss during flares, the Veteran would have to be both at a baseline level of limitation, measure the range of motion in that state, and then sometime in the same encounter with the Veteran, also be in a flared state, and then measure that range of motion.  This could not be done objectively at that time as the Veteran was not in both of those states.  The Veteran's left knee disability was characterized by less movement than normal; disturbance of locomotion, and interference with standing.  His muscle strength was 4/5 in both knees, which represents active movement against some resistance.  There was no muscle atrophy.  There was no ankylosis of either knee.  There was no history of recurrent subluxation of lateral instability.  There was a history of recurrent effusions in that he had episodes of left knee swelling, but no current effusion was noted.  While the right knee was shown to be unstable, stability testing of the left knee consistently found it stable.  The Veteran did not have a history or current symptoms of "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had a meniscal tear and frequent episodes of joint pain and effusion in the right knee, but no noted meniscal injury to the left knee.  Nevertheless, he had frequent episodes of joint pain.  The Veteran had an associated scar, but it was not painful, unstable, or equal to a total area of greater than 39 square centimeters.  This scar was described as a left lateral scar from shrapnel measuring 1 x 1 cm.  He did not use an assistive device as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed arthritis in both knees.

Also in January 2016, the Veteran underwent a VA scars examination in conjunction with this claim.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints and performed a thorough clinical evaluation.  The Veteran had a small shrapnel wound scar border near the proximal fibula.  This scar was deep and non-linear.  It measured 0.5 x 0.5 cm.  The Veteran reported that this scar caused pain and difficulty walking.

In November 2016 the Veteran underwent a VA muscles examination in conjunction with this claim.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints and performed a thorough clinical evaluation.  This examination found that the Veteran had sustained an injury to muscle group XII of the left leg.  The scar associated with this injury was small or linear, indicating short track of missile through muscle tissue.  The Veteran had consistent loss of power and lowered threshold of pain and occasional fatigue-pain and uncertainty of movement attributable to this muscle injury.  He had less than normal (4/5) muscle strength in left ankle dorsiflexion and full muscle strength in ankle plantar flexion, knee flexion, and knee extension.  He did not have muscle atrophy.  He did not use any assistive devices as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The associated scar was not painful, unstable, or covering an area greater than 39 square cm.  There was x-ray evidence of retained foreign body, described as a 5.4 mm metallic density in the "head of the fibula."  Electrodiagnostic testing did not find diminished muscle excitability to pulsed electrical current.

On November 8, 2016 the Veteran underwent a VA knee joint examination.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints and performed a thorough clinical evaluation, including range of motion of both knees in both active and passive motion and testing in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016)(requiring VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

At that time, the Veteran reported flare-ups lasting up to a few minutes, once or twice a week.  He reported that during a flare his left knee will lock up and he will have to change positions to unlock it, such as rotating his foot.  The examiner indicated that the examiner cannot objectively provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups for the Veteran's knee condition, or when the knee is used repeatedly over a period of time, as this examiner would have to observe this Veteran both during flares and at baseline in the same visit, in order to reliably provide this information.  To do otherwise would simply be resorting to mere speculation.  Similarly, this examiner indicated that the examiner was unable to estimate the additional loss of motion during flare-ups objectively, as this examiner would have to observe and measure range of motion for this veteran both during flares and at baseline in the same visit, in order to reliably provide this information.  In order to provide additional range of motion loss during flares, the Veteran would have to be both at a baseline level of limitation, measure the range of motion in that state, and then sometime in the same encounter with the Veteran, also be in a flared state, and then measure that range of motion.  This could not be done objectively at the present time without resorting to mere speculation, as the Veteran was not presently in both of those states.  

The Veteran reported functional impairment in that he had a limp when he walked, had to slowly kneel down when he had to kneel, had to jump off his tractor because he could not "gracefully step down, "could not put his legs beneath him when sitting in a chair, and could not curl his legs underneath a horse to ride it.  His range of motion of the left knee was from 10 to 95 degrees, compared to zero to 120 degrees in his right knee.  This limitation of motion limited the Veteran's activities that required full or near full range of motion of the knee.  Pain was noted on examination of the left knee flexion and it caused functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of pain on patellar compression of both knees and over area of shrapnel scar on fibular head of left knee.  There was objective evidence of crepitus in the left knee.  

The Veteran was not being examined immediately after repetitive use over time or during a flare-up and the examiner found that this examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  This examiner was unable to say without mere speculation whether weakness, fatigability or incoordination significantly limited functional ability or additionally limit range of motion with repeated use over a period of time or during flare-ups, as this examiner would have to observe this Veteran both during flares and at baseline in the same visit, in order to reliably provide this information. To do otherwise would simply be resorting to mere speculation.  Similarly, this examiner is unable to estimate the additional loss of motion during flare-ups objectively, as this examiner would have to observe and measure range of motion for this Veteran both during flares and at baseline in the same visit, in order to reliably provide this information.  In order to provide additional range of motion loss during flares, the Veteran would have to be both at a baseline level of limitation, measure the range of motion in that state, and then sometime in the same encounter with the Veteran, also be in a flared state, and then measure that range of motion. This could not be done objectively at the present time without resorting to mere speculation, as the Veteran was not presently in both of those states.  

The Veteran had undergone a right knee joint replacement.  Disturbance of locomotion was an additional contributing factor of his left knee disability.  He had full muscle strength in both knees and no muscle atrophy.  There was no ankylosis in either knee.  He did not have a history of recurrent subluxation or lateral instability in either knee.  There was a history of recurrent effusion in that the left knee would swell at times.  Stability testing found both knees stable.  The Veteran did not have a history or current symptoms of "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition in his left knee.  He had had a meniscal condition in his right knee, but that was resolved with the removal of his meniscus as part of his total knee replacement.  He had not undergone a surgery of his left knee.  Passive range of motion was performed for the knees.  Right knee passive extension was to zero degrees, passive flexion was 0-125 degrees without pain.  Left knee passive flexion was from 10 degrees of hyperextension to 100 degrees of flexion with pain on flexion noted.  There was no objective evidence of pain in the bilateral knees with weight bearing or with non-weight bearing.  The Veteran had an associated scar, but it was not painful, unstable, or equal to a total area of greater than 39 square centimeters.  The Veteran did not use an assistive device as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed arthritis in both knees.  This disability impacted the Veteran's ability to work in that he limped, had to kneel slowly, could not step down off his tractor, could not put his legs underneath his chair when sitting and had to go one step at a time when climbing a ladder.

Also in November 2016 the Veteran underwent a VA ankle examination based on his complaint of periodic dragging of the left foot.  The Veteran was not found to have a current diagnosis associated with his claimed periodic dragging of the left foot.  Ultimately, this examiner found that it was less likely than not that the shrapnel injury to the left leg had resulted in the left foot drop that the Veteran complained of and the current displays as weakness of the left ankle dorsiflexors as his September 1969 separation examination showed normal lower extremities and feet, his VA examinations from 1970 to 2008 revealed no indication of weakness in the legs, and the current EMG examination from December 2016 showed no evidence of any nerve compression abnormality by nerve conduction or EMG needle electrode studies performed.

In December 2016 the Veteran underwent nerve conduction and EMG testing due to his report of weakness in the left foot.  He denied back pain radiating down the leg.  This extensive electrodiagnostic examination of the left lower extremity with minimal comparison study of the right lower extremity did not reveal any evidence of a left lumbosacral motor radiculopathy or a generalized sensorimotor peripheral neuropathy of the large fiber type.

As noted above, the Veteran is currently receiving a 30 percent rating under DC 5312 for severe disability of Muscle Group XII for the entire appeals period.  This is the highest rating available under that diagnostic code.  38 C.F.R. § 4.73.  This rating contemplates on cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; evidence of inability to keep up with work requirements; objective findings of ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; loss of deep fascia or muscle substance, or soft flabby muscles in wound area shown on palpation; muscles swelling and hardening abnormally in contraction; severe impairment of function (strength, endurance, or coordinated movements) compared with the corresponding muscles of the uninjured; x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  As these symptoms are contemplated by the 30 percent rating under DC 5312, they cannot form the basis for a higher rating under a separate diagnostic code.  See 38 C.F.R. § 4.14.

During the pendency of this appeal the Veteran's residuals of left knee gunshot wound have included persistent pain and tenderness that was exacerbated with use, arthritis confirmed by x-rays, limitation of flexion to no less than 80 degrees, limitation of extension to no more than 10 degrees, occasional swelling, and crepitus.  No ankylosis or muscle atrophy was shown and the Veteran did not use an assistive device as a normal mode of locomotion.  The x-ray evidence of arthritis and noncompensable limitation of motion are sufficient to warrant the current 10 percent rating prior to November 8, 2016.  See 38 C.F.R. § 4.71a, DC 5003.  As of November 8, 2016, the Veteran has a compensable degree of limitation of extension.  See 38 C.F.R. § 4.71a, DC 5261.  Once the Veteran achieves a compensable degree of limitation of motion, the 10 percent rating under DC 5003 is no longer warranted and instead the disability is rating under the applicable diagnostic code, in this case DC 5261.  See 38 C.F.R. § 4.71a, DC 5003.  Under DC 5261, the Veteran's limitation of extension warrants a 10 percent rating, but not more.  38 C.F.R. § 4.71a, DC 5261.  Thus, the current 10 percent rating is appropriate for the entire appeals period.

If a compensable degree of limitation of flexion was also shown, the Veteran would be entitled to a separate rating for that limitation.  A compensable degree of limitation of flexion requires limitation to no more than 45 degrees, which is not shown here.  See 38 C.F.R. § 4.71a, DC 5260.  As such, as separate compensable rating for limitation of flexion is not warranted.

The Board has considered the examination reports' explanation regarding flare-ups and repeated use.  Specifically, the statements that the examiner could not report a range of motion limitation during flare-ups without resorting to speculation.  The explanation underlying this determination is compelling.  The reports explain precisely what would be needed to make other than a speculative determination.  In considering this explanation the Board has also considered the recent case of Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Here, the explanations are adequate under the facts of this case and the examination reports are adequate.  Given the report that his flares occur for a few minutes once or twice per week, it is not practical to attempt to schedule him for an examination during a flare.  There does not appear to be any individual inability to provide the opinion by any of the examiners.  Rather, it is logical that to make the determination of additional loss of range of motion one would have to do precisely what the examiner explained would need to be done.  Moreover, the examination reports include description of the Veteran's symptoms during a flare and there does not appear to be any additional procurable medical evidence that would permit an opinion that did anything other than merely speculate as to an additional loss of range of motion during a flare.

From the Veteran's description of his flare-ups it does not appear that he has additional compensable functional loss based on flares.  He reported that during a flare his left knee will lock up and he will have to change positions to unlock it, such as rotating his foot.  This is not a description of loss of range of motion for any meaningful period of time.  VA provides compensation benefits for loss of earning capacity.  There is no stated time frame for a disability to exhibit some manifestation in order to warrant a rating.  However, loss of range of motion that is solved by rotating the foot and only occurs for a few minutes a couple times per week does not reasonably lead to a conclusion of additional average loss of earning capacity.  Given the description of the flares and their frequency and duration, the Board can find no inadequacy in the examination reports addressing flare ups, nor did find that any additional rating is warranted base on flare-ups.  

Turning to the question of stability of the knee, the Veteran testified that his knee felt unstable when he moved.  Nevertheless, stability testing of the left knee has consistently found it stable.  The Board finds that the Veteran's subjective complaints are akin to the uncertainty of movement contemplated by the 30 percent rating under DC 5312.  See 38 C.F.R. § 4.73; see also November 2016 VA muscles examination.  Thus, a separate rating for instability is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.

Finally, the Veteran first reported that his scar itself was painful at the time of his June 11, 2015 hearing.  The effective date of his current separate ratings for scars is the date of this hearing.  VA examinations prior to that time failed to show that the Veteran's left knee scar was painful or unstable and did not cover a total area greater than six square inches.  As such there is no basis for a separate compensable rating based for his associated scar prior to that time.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.  As only one scar was found to be painful, a rating higher than 10 percent is unavailable under DC 7804.  See 38 C.F.R. § 4.118.  Thus, the evidence supports the existing rating and effective date of his separate ratings for scars and the Board leaves these ratings undisturbed.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for residuals of left knee gunshot wound with retained foreign body based on musculoskeletal symptoms including limitation of motion.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of left knee residuals of gunshot wound with retained foreign body are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.


ORDER

Entitlement to a rating higher than 10 percent for left knee residuals of gunshot wound with retained foreign body based on musculoskeletal symptoms, including limitation of motion, is denied.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


